DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-12, 14-20, 22, 24-25, 27-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jore et al. (US 7,109,625, hereinafter “Jore”) in view of Ariyoshi (JP 2008301666, English translation attached herein).

Regarding claim 1, Jore discloses an assembly for use in an axial flux motor or generator (col. 1, lines 9-12, col. 4, lines 7-67, see fig. 5), comprising: 
a first rotor plate (14A) adapted to engage a rotor shaft (13) that rotates about an axis of rotation (see annotated fig. 5); and 
a first magnet (17A) attached to the first rotor plate (14A), the first magnet (17A) having a first surface (see annotated fig. 5) that is orthogonal to a magnetization direction (the surface extends radially and is therefore orthogonal to the magnetization direction which is axial, col. 4, lines 35-36) of the first magnet (17A) and faces away from the first rotor plate (14a).

    PNG
    media_image1.png
    812
    592
    media_image1.png
    Greyscale



However, Ariyoshi teaches (see figs. 1-3) a first rotor plate (11) and a first magnet (12) which are configured and arranged such that, if the first rotor plate (11) and the first magnet (12) are stationary with respect to the axis of rotation (A, see annotated fig. 2) and not influenced by any other magnetic components, then a distance (D, see annotated fig. 2) between a first plane (FP, see annotated fig. 2) that intercepts a first point (radially outermost point of the front surface, see “P1” in annotated fig. 2) on the first surface (front surface of magnet, see “FS” in annotated fig. 2) of the magnet (12) and to which the axis of rotation (A) is normal (see fig. 2) and a second plane (SP, see annotated fig. 2) that intercepts a second point (radially innermost point of the front surface, see “P2” in annotated fig. 2) on the first surface (FS) and to which the axis of rotation (A) is normal (see fig. 2) is substantially greater than zero (based on the size, proportion and relation with the other motor components, distance “D” looks to be substantially greater than zero), the first point (P1) is at a larger radial distance (see fig. 2) from the axis of rotation (A) than the second point (P2), and the first rotor plate (11) and the first magnet (12) are further configured and arranged such that, if the first rotor plate (11) and the first magnet (12) are stationary with respect to the axis of rotation (A) and not influenced by any other 

    PNG
    media_image2.png
    298
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    732
    591
    media_image3.png
    Greyscale



Regarding claim 2, Jore in view of Ariyoshi discloses the assembly of claim 1. Jore further discloses that the first rotor plate (14A) has an annular shape with an opening at its center (see figs. 4-5), the opening being adapted to receive the rotor shaft (13).  

    PNG
    media_image4.png
    792
    589
    media_image4.png
    Greyscale

Regarding claim 3, Jore in view of Ariyoshi discloses the assembly of claim 2. Jore further discloses that the first magnet (17A) comprises a ring magnet with alternating magnetic poles (see fig. 4).
Regarding claim 5, Jore in view of Ariyoshi discloses the assembly of claim 2. Jore further discloses that the first magnet (17a) is one of a plurality of individual magnets (can be individual magnets, col. 4, lines 35-38) that are disposed on the first rotor plate (14A) at respective angular positions about the axis of rotation (see fig. 4).

Regarding claim 8, Jore in view of Ariyoshi discloses the assembly of claim 1. 
Jore does not disclose that the first rotor plate and the first magnet are further configured and arranged such that, if the first rotor plate and the first magnet are stationary with respect to the axis of rotation and not influenced by any other magnetic components, then an angle between the ray and the first plane is substantially less than 90 degrees. 
 
However, Ariyoshi further discloses that the first rotor plate (11) and the first magnet (12) are further configured and arranged such that, if the first rotor plate (11) and the first magnet (12) are stationary with respect to the axis of rotation (A, see annotated fig. 2 above) and not influenced by any other magnetic components, then an angle between the ray (R, see annotated fig. 2) and the first plane (FP, see annotated fig. 2) is substantially less than 90 degrees (see fig. 2).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Jore’s assembly, the above recited arrangement, in order to prevent distortion, deformation and vibration generated in the rotor so that the motor can increase torque output, as taught by Ariyoshi ([0004], [0010], [0017]).

Regarding claim 9, Jore in view of Ariyoshi discloses the assembly of claim 1. Jore further 

Regarding claim 11, Jore in view of Ariyoshi discloses the assembly of claim 9. Jore further discloses that the first (14A) and second (14B) rotor plates are positioned such that the distance between the first and second planes is caused to be substantially equal to zero (since the plates are not inclined, the distance between two planes traced along the surface of the magnet would be zero).

Regarding claim 12, Jore in view of Ariyoshi discloses the assembly of claim 9. Jore does not disclose that the first magnet has an inner edge disposed at the second point; 3 Reply to Office Action of October 26, 2020the first magnet has an outer edge that is opposite the inner edge and disposed at the first point; and the first rotor plate and first magnet are further configured and arranged such that, if the first rotor plate and the first magnet are stationary with respect to the axis of rotation and not influenced by any other magnetic components, then a ratio of the distance between the first and second planes and a distance between the first and second points is greater than 0.002.  

However, Ariyoshi further discloses (see annotated fig. 2 below) that the first magnet (12) has an inner edge (IE) disposed at the second point (P2); 3 Reply to Office Action of October 26, 2020the first magnet (12) has an outer edge (OE) that is opposite the inner edge (IE) and disposed at the first point (P1); and the first rotor plate (11) and first magnet (12) are further configured and arranged such that, if the first rotor plate (11) and the first magnet (12) are stationary with respect to the axis of rotation (A) and not influenced by any other magnetic components, then a ratio of the distance (D) between the first (FP) and second (SP) planes and a distance between the first (P1) and second (P2) points is greater than 0.002 (the fig. shows or at the 

    PNG
    media_image5.png
    500
    439
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Jore’s assembly, the above recited arrangement, in order to prevent distortion, deformation and vibration generated in the rotor so that the motor can increase torque output, as taught by Ariyoshi ([0004], [0010], [0017]).

Regarding claim 14, Jore in view of Ariyoshi discloses the assembly of claim 9. Jore further discloses a stator (15) disposed within the gap (see fig. 5), wherein the stator (15) is configured to selectively generate a second magnetic flux (col. 4, lines 59-67, col. 5, lines 1-13) that interacts with the first magnetic flux (of the rotor magnets) so as to cause the rotor shaft (13), the first rotor plate (14A), and the first magnet (17A) to rotate in unison.  
Regarding claim 15, Jore in view of Ariyoshi discloses the assembly of claim 14. Jore further discloses a case (11-12) at least partially enclosing the first rotor plate (14A), the first magnet (17A), the stator (15), the second rotor plate (14B), the second magnet (17B), and a portion of the rotor shaft (13), wherein: the first rotor plate (14A), the first magnet (17A), the second rotor plate (14B), the second magnet (17B), and the rotor shaft (13) are movable (col. 5, lines 1-13) relative the case (11-12), and the stator (15) is fixed relative to the case (11-12).
  
Regarding claim 16, Jore in view of Ariyoshi discloses the assembly of claim 15. Jore further discloses (see fig. 5) at least one bearing (16A, 16B) disposed between the case (11-12) and the rotor shaft (13) to allow relative movement between the case (11-12) and the rotor shaft (13).  

    PNG
    media_image6.png
    812
    592
    media_image6.png
    Greyscale

Regarding claim 17, Jore in view of Ariyoshi discloses the assembly of claim 1. Jore does not disclose that the first magnet has an inner edge disposed at the second point; 3 Reply to Office Action of October 26, 2020the first magnet has an outer edge that is opposite the inner edge and disposed at the first point; and the first rotor plate and first magnet are further configured and arranged such that, if the first rotor plate and the first magnet are stationary with respect to the axis of rotation and not influenced by any other magnetic components, then a ratio of the distance between the first and second planes and a distance between the first and second points is greater than 0.002.  

However, Ariyoshi further discloses (see annotated fig. 2 below) that the first magnet (12) has an inner edge (IE) disposed at the second point (P2); 3 Reply to Office Action of October 26, 2020the first magnet (12) has an outer edge (OE) that is opposite the inner edge (IE) and disposed at the first point (P1); and the first rotor plate (11) and first magnet (12) are further configured and arranged such that, if the first rotor plate (11) and the first magnet (12) are stationary with respect to the axis of rotation (A) and not influenced by any other magnetic components, then a ratio of the distance (D) between the first (FP) and second (SP) planes and a distance between the first (P1) and second (P2) points is greater than 0.002 (the fig. shows or at the very least suggests that the distance between the points is at least five times the distance between the planes, which would give a ratio of 0.2, which is greater than 0.002).  

    PNG
    media_image5.png
    500
    439
    media_image5.png
    Greyscale



Regarding claim 18, Jore discloses a method for forming an assembly for use in an axial flux motor or generator (col. 1, lines 9-12, col. 4, lines 7-67, see fig. 5), comprising: 
attaching (col. 4, lines 41-43) a first magnet (17A) to a first rotor plate (14A), the first magnet (17A) having a first surface (see annotated fig. 5) that is orthogonal to a magnetization direction (the surface extends radially and is therefore orthogonal to the magnetization direction which is axial, col. 4, lines 35-36) of the first magnet (17A) and faces away from the first rotor plate (14a); wherein
the first rotor plate (14A) is adapted to engage a rotor shaft (13) that rotates about an axis of rotation (see annotated fig. 5).

    PNG
    media_image1.png
    812
    592
    media_image1.png
    Greyscale



However, Ariyoshi teaches (see figs. 1-3) after a first magnet (12) is attached to the first rotor plate (14A) and when the first rotor plate (11) and the first magnet (12) are stationary with respect to the axis of rotation (A, see annotated fig. 2), a distance (D, see annotated fig. 2) between a first plane (FP, see annotated fig. 2) that intercepts a first point (radially outermost point of the front surface, see “P1” in annotated fig. 2) on the first surface (front surface of magnet, see “FS” in annotated fig. 2) of the magnet (12) and to which the axis of rotation (A) is normal (see fig. 2) and a second plane (SP, see annotated fig. 2) that intercepts a second point (radially innermost point of the front surface, see “P2” in annotated fig. 2) on the first surface (FS) and to which the axis of rotation (A) is normal (see fig. 2) is substantially greater than zero (based on the size, proportion and relation with the other motor components, distance “D” looks to be substantially greater than zero), the first point (P1) is at a larger radial distance (see fig. 2) from the axis of rotation (A) than the second point (P2), and the first rotor plate (11) is further configured such that after the first magnet (12) is attached to the first rotor plate (11), a ray (R, see annotated fig. 2) that extends away from the first surface (FS) at the first point (P1) and is normal to the first surface (FS) intercepts the second plane (SP).  

    PNG
    media_image2.png
    298
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    732
    591
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Jore’s method, the above recited arrangement, in order to prevent distortion, deformation and vibration generated in the rotor so that the motor can increase torque output, as taught by Ariyoshi ([0004], [0010], [0017]).
Regarding claim 19, Jore in view of Ariyoshi discloses the method of claim 18. Jore further discloses that the first rotor plate (14A) has an annular shape with an opening at its center (see figs. 4-5), the opening being adapted to receive the rotor shaft (13).  

    PNG
    media_image4.png
    792
    589
    media_image4.png
    Greyscale

Regarding claim 20, Jore in view of Ariyoshi discloses the method of claim 19. Jore further discloses that the first magnet (17A) comprises a ring magnet with alternating magnetic poles (see fig. 4).
Regarding claim 22, Jore in view of Ariyoshi discloses the method of claim 18. Jore further discloses that the first magnet (17a) is one of a plurality of individual magnets (can be individual 

Regarding claim 24, Jore in view of Ariyoshi discloses the method of claim 18. Jore does not disclose that an angle between the ray and the first plane is substantially less than 90 degrees. 
 
However, Ariyoshi further discloses that an angle between the ray (R, see annotated fig. 2) and the first plane (FP, see annotated fig. 2) is substantially less than 90 degrees (see fig. 2).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Jore’s method, the above recited arrangement, in order to prevent distortion, deformation and vibration generated in the rotor so that the motor can increase torque output, as taught by Ariyoshi ([0004], [0010], [0017]).

Regarding claim 25, Jore in view of Ariyoshi discloses the method of claim 18. Jore further discloses engaging the first rotor plate (14A) with the rotor shaft (13), and engaging a second rotor plate (14B) with the rotor shaft (13), wherein a second magnet (17B) is attached to the second rotor plate (14B) and a first magnetic flux (col. 4, lines 46-48) is generated within the gap between the first (17A) and second (17B) magnets.

Regarding claim 27, Jore in view of Ariyoshi discloses the method of claim 25. Jore further discloses that the first (14A) and second (14B) rotor plates are engaged with the rotor shaft (13) such that the distance between the first and second planes is caused to be substantially equal to zero (since the plates are not inclined, the distance between two planes traced along the surface of the magnet would be zero).


Regarding claim 28, Jore in view of Ariyoshi discloses the method of claim 25. Jore further discloses engaging the second rotor plate (14B) with the rotor shaft (13) such that a stator (15) is disposed within the gap (see fig. 5), wherein the stator (15) is configured to selectively generate a second magnetic flux (col. 4, lines 59-67, col. 5, lines 1-13) that interacts with the first magnetic flux (of the rotor magnets) so as to cause the rotor shaft (13), the first rotor plate (14A), and the first magnet (17A) to rotate in unison.  

Regarding claim 29, Jore in view of Ariyoshi discloses the method of claim 25. Jore does not disclose that the first magnet has an inner edge disposed at the second point; 3 Reply to Office Action of October 26, 2020the first magnet has an outer edge that is opposite the inner edge and disposed at the first point; and that after the first magnet is attached to the first rotor plate and before the second rotor plate is engaged with the rotor shaft, a ratio of the distance between the first and second planes and a distance between the first and second points is greater than 0.002.  

However, Ariyoshi further discloses (see annotated fig. 2 below) that the first magnet (12) has an inner edge (IE) disposed at the second point (P2); 3 Reply to Office Action of October 26, 2020the first magnet (12) has an outer edge (OE) that is opposite the inner edge (IE) and disposed at the first point (P1); and after the first magnet (12) is attached to the first rotor plate (11), a ratio of the distance (D) between the first (FP) and second (SP) planes and a distance between the first (P1) and second (P2) points is greater than 0.002 (the fig. shows or at the very least suggests that the distance between the points is at least five times the distance between the planes, which would give a ratio of 0.2, which is greater than 0.002).  

    PNG
    media_image5.png
    500
    439
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Jore’s method, the above recited arrangement, in order to prevent distortion, deformation and vibration generated in the rotor so that the motor can increase torque output, as taught by Ariyoshi ([0004], [0010], [0017]).

Regarding claim 31, Jore in view of Ariyoshi discloses the method of claim 18. Jore does not disclose that the first magnet has an inner edge disposed at the second point; 3 Reply to Office Action of October 26, 2020the first magnet has an outer edge that is opposite the inner edge and disposed at the first point; and a ratio of the distance between the first and second planes and a distance between the first and second points is greater than 0.002.  

However, Ariyoshi further discloses (see annotated fig. 2 below) that the first magnet (12) has an inner edge (IE) disposed at the second point (P2); 3 Reply to Office Action of October 26, 2020the first magnet (12) has an outer edge (OE) that is opposite the inner edge (IE) and disposed at the first point (P1); a ratio of the distance (D) between the 

    PNG
    media_image5.png
    500
    439
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Jore’s method, the above recited arrangement, in order to prevent distortion, deformation and vibration generated in the rotor so that the motor can increase torque output, as taught by Ariyoshi ([0004], [0010], [0017]).

Regarding claim 32, Jore in view of Ariyoshi discloses the method of claim 28. Jore further discloses (see fig. 5) that the first (14A) and second (14B) rotor plates are engaged with the rotor shaft (13) such that the first surface (frontal surface of magnet “17A”) faces the stator (15).  
Regarding claim 33, Jore in view of Ariyoshi discloses the assembly of claim 14. Jore further discloses that the first surface (frontal surface of magnet “17A”) faces the stator (15).

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jore (US 7,109,625) in view of Ariyoshi (JP 2008301666), as applied to claims 3 and 20, and further in view of Tremelling (US 2013/0062984).
Regarding claim 4, Jore in view of Ariyoshi discloses the assembly of claim 3, but does not disclose that a portion of the first rotor plate to which the first magnet is attached has a shape of a right conical frustum.  
However, Tremelling teaches ([0017-0027], see fig. 1) that a portion of a rotor plate (14) to which a permanent magnet (12) is attached has a frusto-conical shape.

    PNG
    media_image7.png
    313
    546
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the assembly of Jore in view of Ariyoshi, a portion of the first rotor plate to which the first magnet is attached having a shape of a right conical frustum, in order to induce a tensile circumferential or hoop stress and a compressive stress within each of the magnets, while 
Regarding claim 21, Jore in view of Ariyoshi discloses the method of claim 20, but does not disclose that a portion of the first rotor plate to which the first magnet is attached has a shape of a right conical frustum.  
However, Tremelling teaches ([0017-0027], see fig. 1) that a portion of a rotor plate (14) to which a permanent magnet (12) is attached has a frusto-conical shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the assembly of Jore in view of Ariyoshi, a portion of the first rotor plate to which the first magnet is attached having a shape of a right conical frustum, in order to induce a tensile circumferential or hoop stress and a compressive stress within each of the magnets, while restraining the magnets against centrifugal forces and retaining the magnets against the shaft, as taught by Tremelling ([0027]).
Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jore (US 7,109,625) in view of Ariyoshi (JP 2008301666), as applied to claims 12 and 29, and further in view of Pullen (US 2002/0145360).

Regarding claim 13, Jore in view of Ariyoshi discloses the assembly of claim 12, but does not disclose that the first rotor plate, the first magnet, the second rotor plate, and the second magnet are configured and arranged such that the ratio of the distance between the first and second planes and the distance between the first and second points is a first value; and{W6933175 1}4Appl. No. 15/983,985Attorney Docket No.: ECM-004US02 Preliminary Amdt. Dated October 17, 2018the first rotor plate and first magnet are further configured and arranged such that, if the first rotor plate and the first magnet are stationary with respect to the axis of rotation and not influenced by any other magnetic components, then the 

However, Pullen teaches a rotary electrical machine (see fig. 1, [0033-0045]) in which the air gap can be increased by inclining the rotor magnets (28) of first and second rotor plates (12). By inclining the magnets the air gap is changed and the distance between the first and second planes and from the first and second points would also change, providing two different “ratio values”, a first value when the rotors are stationary, and a second value when the rotors rotate due to the flexibility of Pullen’s elements (19, see fig. 1, [0034]). The air gap and inclination of the magnets can be varied depending on the speed of rotation (which would provide vibration and change the deformation of the rotors) and therefore the “second value” would change and the recited parameters could be adjusted to a desired value (e.g. second value being two times the first value). 

    PNG
    media_image8.png
    673
    548
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the assembly of Jore in view of Ariyoshi, the recited 

Regarding claim 30, Jore in view of Ariyoshi discloses the method of claim 25, but does not disclose that prior to engaging the second rotor plate with the rotor shaft, the ratio of the distance between the first and second planes and the distance between the first and second points is a first value; and after engaging the second rotor plate with the rotor shaft, the ratio of the distance between the first and second planes and the distance between the first and second points is a second value, wherein the first value is at least two times the second value.

However, Pullen teaches a rotary electrical machine (see fig. 1, [0033-0045]) in which prior to engaging the second rotor plate (12, right side in fig. 1) with the rotor shaft (14), the ratio of the distance between the first (FP) and second (SP) planes and the distance between the first (P1) and second (P2) points is a first value (measurement taken in the first rotor plate when the device is still not completely assembled and therefore not active and in rotation), and after engaging the second rotor plate (12, right side in fig. 1) with the rotor shaft (14), the ratio of the distance between the first (FP) and second (SP) planes and the distance between the first (P1) and second (P2) points is a second value (measurement taken when the device is completely assembled and active in rotation), wherein the first value is at least two times the second value (Depending on the angle of inclination and rotational speed the first value can be adjusted to be at least two times the second value).

    PNG
    media_image8.png
    673
    548
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the method of Jore in view of Ariyoshi, prior to engaging the second rotor plate with the rotor shaft, the ratio of the distance between the first and second planes and the distance between the first and second points to be a first value and after engaging the second rotor plate with the rotor shaft, the ratio of the distance between the first and second planes and the distance between the first and second points to be a second value, wherein the first value is at least two times the second value, by adjusting the rotational speed therefore changing the ratios due to the rotor deformation while in rotation, in order to obtain a quicker voltage regulation in response to an increase in rotor speed, thereby providing a more constant output voltage, and to cancel out any additional iron losses, as taught by Pullen ([0041]).

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834